Name: 91/608/EEC: Commission Decision of 12 November 1991 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  agri-foodstuffs
 Date Published: 1991-12-03

 Avis juridique important|31991D060891/608/EEC: Commission Decision of 12 November 1991 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community Official Journal L 331 , 03/12/1991 P. 0017 - 0018COMMISSION DECISION of 12 November 1991 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community (91/608/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/497/EEC (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Uruguay, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decicion 86/473/EEC (3), as last amended by Decision 87/425/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Uruguay has revealed that the level of hygiene in one establishment was altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/473/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 268, 24. 9. 1991, p. 69. (3) OJ No L 279, 30. 9. 1986, p. 53. (4) OJ No L 228, 15. 8. 1987, p. 45. ANNEX LIST OF ESTABLISHMENTS Approval No Establishment Address 2 Colonia Tararias, Colonia 8 Canelones Canelones, Canelones 30 Incur Fray Bentos, RÃ ­o Negro 35 Brincofor Pando, Canelones